Case 2:19-cv-00370 Document 27-4 Filed on 02/11/20 in TXSD Page 1 of 2

   

U.S. Department of Commander 212 Coast Guard Drive
Homeland Security U.S. Coast Guard Staten Island, NY 10305
Sector New York Staff Symbol: SCC

United States

Phone: (718) 354-4353
Coast Guard

FAX: (718) 354-4125
SCCNewYork@uscg.mil

16600
January 29, 2020

Master, RHEA I. BOUCHARD w/ B No 284

Attn: Bouchard Transportation
58 South Service Road Suite 150
Melville, NY 11747
Tel: (631) 390-4900

SAFETY CAPTAIN OF THE PORT ORDER 007-20: RHEA I. BOUCHARD/ O.N, 649048 / B NO
284/ OLN. 1216341 / US

Sector New York marine inspectors attended all Bouchard owned and operated vessels anchored within
the Port of New York and New Jersey COTP Zone on January 29, 2020. While our marine inspectors
were on board these vessels, crews’ relayed critical operational conditions such as low fuel and lube oil
levels, potential stability concerns, and unauthorized vessel to vessel fuel transfers. Operating between
anchorages with low fuel/oil reserves and no contingency plan to adjust for significant weather changes
poses a hazard to the port. In addition, this office has received multiple reports of Bouchard crew
members not receiving compensation for earned wages which has resulted in notifications of
crewmembers threatening to walk off Bouchard vessels.

Due to the uncertainty of the situation described above, I have determined the vessel conditions and
current operational practices pose a hazard to the Port of New York and New Jersey.

Therefore, under the authority of the Ports and Waterways Safety Act, 46 U.S.C. 70004 et.seq., and the

regulations issued thereunder in 33 CFR § 160.111(c), [hereby require the following actions concerning
the subject vessels:

 

|) All Bouchard owned and/or managed Towing Vessels and Tank Barges at anchorage in
this port are required to submit a plan within 24hrs for storage at a safe berth or a plan to
restore vessels to a safe operational status within the port. Plans shall be submitted and
approved by the Vessel Traffic Service (VTS) New York. Failure to do so may result in
additional COTP restrictions within the Port of New York and New Jer sey,

2) Prior to movement to a safe berth, no towing vessel will be left at anchorage without a full
complement of crew. No barge will be left unattended without an assist tug at anchorage.

3) All fuel transfers must be completed in accordance with 33 CFR 156.120, unless otherwise
approved by the COTP.

4) Willful abandonment of your vessels could result in suspension and revocation action and/or civil
penalties.

All reports may be sent as facsimile (718) 354-4125 or email sccnewyork(@uscg.mil.

This order will remain in effect until rescinded by the COTP when all requirements have been satisfied,

EXHIBIT

C

 

 
Case 2:19-cv-00370 Document 27-4 Filed on 02/11/20 in TXSD Page 2 of 2

16600
January 29, 2020

This order is issued under the authority of the Ports and Waterways Safety Act (46 USC 70004 er, seq.)
and the regulations promulgated there under 33 CFR § 160. In accordance with 46 USC 70036, failure to
comply with this Captain of the Port Order is punishable by a civil penalty of not more than $94,219 for
each day the vessel is in violation. Willful and knowing violation of this order is a class D felony,
punishable by up to six years in prison (18 USC 3581) or fines of no more than $250,000 for an
individual or $500,000 for an organization (18 USC 3571).

Should you be aggrieved by this order, you may request reconsideration of this order to me directly. If]
do not rescind this order based on your request, you may appeal my decision to the Commander, First
Coast Guard District. While any request or appeal is pending, all provisions of this order remain in effect.
All reconsideration requests or appeals must follow the procedures prescribed in 33 CFR § 160.7.

If you have questions, or if conditions change, please contact the Sector Command Center at (718) 354-
4353,

Sincerely,

R. C. SANSONE

Commander, U.S. Coast Guard
Acting Captain of the Port New
York and New Jersey

 
